Filed 4/26/16 In re Lily G. CA2/4
               NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re LILY G., a Person Coming Under
the Juvenile Court Law.

LOS ANGELES COUNTY                                                   B267104
DEPARTMENT OF CHILDREN AND                                           (Los Angeles County
FAMILY SERVICES,                                                     Super. Ct. No. DK11554)

         Plaintiff and Respondent,

         v.

FELICIA S.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County, D.
Zeke Zeidler, Judge. Reversed.
         Donna Balderston Kaiser, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Office of the County Counsel, Mary C. Wickham, County Counsel and
Jessica S. Mitchell, Deputy County Counsel, for Plaintiff and Respondent.
        Appellant Felicia S. appeals the juvenile court’s jurisdictional finding under
Welfare and Institutions Code section 300, subdivision (b) that she and Brian G.
endangered their daughter, Lily G., by knowingly living in a room of a house
where drug trafficking was taking place.1 Respondent Department of Children and
Family Services does not oppose. Finding insufficient evidence to support the
jurisdictional finding, we reverse.


                   FACTUAL AND PROCEDURAL BACKGROUND
        On May 28, 2015, members of the Los Angeles Sheriff’s Department
executed a warrant to search a house on Zola Avenue in Pico Rivera. The search
uncovered methamphetamine and two digital scales in a bottom-floor back
bedroom, and two bullet-proof vests in an upstairs bedroom.2 The owner of the
house, who was a gang member and lived in the upstairs bedroom, told
investigators that all the items were hers. She and her boyfriend, a fellow gang
member, were arrested, as was the occupant of the bedroom in which the drugs and
scales were found. The deputies concluded the house was being used for drug
trafficking.3


1
        Undesignated statutory references are to the Welfare and Institutions Code.
2
        Although the detention report stated the deputies also recovered two loaded
handguns, the report prepared by a detective involved in the raid did not mention any
weapons and did not indicate that any of the arrestees were charged with weapons
possession. The detention report stated that a “‘large amount’” of methamphetamine was
found inside the home, stored in “three . . . bindles.” The detective’s report stated that an
unspecified quantity of methamphetamine was found in two plastic bags located inside a
plastic box.
3
       The house had a history of drug activity, and had been raided in 2013. There were
several video cameras mounted on the house, facing the front door and the nearby streets.
According to investigators, such cameras were often used by drug traffickers to identify
approaching threats. Prior to the May 2015 execution of the search warrant, deputies had
(Fn. continued on next page.)

                                              2
      Mother, Father and Lily lived in a room in the raided house. Mother and
three-month old Lily were home when the raid occurred. Mother and another
occupant of the house were briefly detained, but not arrested. Investigators found
no evidence that Mother or Father was involved in drug trafficking. No drugs,
weapons, or drug-related items were found in their room. Mother said the family
had moved into the room in January, having gotten a referral from a friend of a
friend. She and Father denied any knowledge of the drug-related activities of the
other inhabitants of the house, stating that they tended to stay in their room and
that, except for the kitchen, they had no access to other rooms. They did not leave
Lily alone with anyone. The paternal grandmother said she had visited the house
and had seen nothing suspicious, and that she would not have allowed her
grandchild to live there had she known of the illicit activity. Mother and Father
admitted using drugs in the past, but said they had been clean for many years.
Both drug tested on multiple occasions and were consistently negative for all
substances. Father had a history of petty criminal offenses, including possession of
controlled substances and paraphernalia, and a 2013 incident of domestic violence.
He had nearly completed a 52-week domestic violence counseling program. He
had had no arrests since 2013. Mother and Father were both employed; Mother
was on maternity leave at the time of the raid.
      A petition under section 300 was filed, contending Mother and Father
“created a detrimental and endangering home environment for [Lily] in that a large
amount of methamphetamine and two loaded weapons were found in the child’s
home within access of the child.” Lily was detained and placed with her paternal



arrested three men leaving the house, all of whom were in possession of substantial
amounts of methamphetamine.

                                            3
grandmother. Mother and Father left the Zola Avenue house, and with the
permission of the court, moved in with the grandmother to care for Lily.4
       At the July 2015 jurisdictional hearing, counsel for Mother and Father
moved to dismiss the petition based on the absence of any evidence that the parents
had knowledge of the drug-related activity occurring in the house. Lily’s counsel
joined in the request to dismiss. In addition, she asked the court, at a minimum, to
strike the allegations that drugs and weapons were found “[with]in the access of
the child,” noting that three-month-old Lily was not mobile, that nothing harmful
was found in the parents’ room, and that the rooms in which drugs were found
were ones to which neither Lily nor her parents had access.
       The court struck the allegation that methamphetamine was “within access of
the child,” as well as the allegation that “two loaded weapons were found in the
child’s home, within access of the child.” The court nonetheless ruled that
assertion of jurisdiction was appropriate under section 300, subdivision (b) (failure
to protect), finding that Father in particular should have been aware “that there’s
something going on” due to of “all the[] people coming in and out of the house”




4
       In the jurisdictional report, the caseworker stated that Mother and Father were
taking good care of the girl, and that she was developing appropriately.

                                            4
and the presence of the video cameras.5 The court ordered informal supervision
under section 360, subdivision (c).6 Mother appealed.7


                                      DISCUSSION
       As pertinent here, assertion of jurisdiction under section 300, subdivision
(b), requires proof that “[t]he child has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness, as a result of the failure or
inability of his or her parent or guardian to adequately supervise or protect the
child.” A true finding under subdivision (b) requires proof of: “(1) neglectful
conduct by the parent . . . ; (2) causation; and (3) ‘serious physical harm or illness’
to the minor, or a ‘substantial risk’ of such harm or illness . . . .” (In re Rocco M.
(1991) 1 Cal. App. 4th 814, 820.) The burden of proof is on the agency. (§ 355,

5
      The sustained allegation read: “On 5/28/15, . . . [Mother and Father] created a
detrimental and endangering home environment for the child in that a large amount of
methamphetamine [sic].”
6
        Section 360, subdivision (b) provides: “If the court finds that the child is a person
described by Section 300, it may, without adjudicating the child a dependent child of the
court, order that services be provided to keep the family together and place the child and
the child’s parent or guardian under the supervision of the social worker for a time period
consistent with Section 301 [essentially six months (see §§ 301, subd. (a), 16506].”
Unless the agency files a new petition under subdivision (c) alleging “that disposition
pursuant to subdivision (b) has been ineffective in ameliorating the situation” and seeking
a different disposition, there are no further court proceedings.
7
   As explained in In re Adam D. (2010) 183 Cal. App. 4th 1250, an order assigning the
family to informal supervision under section 360, subdivision (b) is tantamount to a
dispositional order and thus is appealable. (In re Adam D., supra, 183 Cal.App.4th at
pp. 1260-1261.) The dismissal, which takes place automatically unless the agency files a
new petition, does not render the appeal moot; the parents are entitled to a review of the
jurisdictional findings that underlie the informal supervision order, because such findings
could cause adverse collateral consequences in subsequent dependency or family law
proceedings. (Id. at pp. 1258, 1260-1261.)



                                             5
subd. (a); In re Veronica G. (2007) 157 Cal. App. 4th 179, 185.) On appeal, we will
uphold the juvenile court’s jurisdictional finding if it is supported by substantial
evidence. (In re J.N. (2010) 181 Cal. App. 4th 1010, 1022.) “‘Substantial evidence
is evidence that is reasonable, credible, and of solid value.’” (Ibid.) The court’s
findings must be based on the evidence before it, not suspicion, speculation or
conjecture. (People v. Reyes (1974) 12 Cal. 3d 486, 500; Tracy J. v. Superior
Court (2012) 202 Cal. App. 4th 1415, 1424.)
      On appeal, Mother contends substantial evidence did not support the court’s
assertion of jurisdiction over Lily. Respondent did not file a brief, but submitted a
letter stating the appeal has merit, and that “[t]he record does not establish
sufficient evidence to support the [subdivision (b)] findings . . . .” Our review of
the record leads us to agree. The original petition asserted that jurisdiction was
warranted because “a large amount of methamphetamine and two loaded weapons
were found in the child’s home, within access of the child.” The evidence did not
substantiate the presence of loaded weapons in the house and that allegation was
properly stricken. Although methamphetamine was found and seized in the raid, it
was found in the room of another resident, not in the portions of the house where
the child and her parents lived or “within [Lily’s] access.” In any event, Lily
would have been unable to access any dangerous contraband as she was only a few
months old. (See In re W.O. (1979) 88 Cal. App. 3d 906, 910-911 [presence of
marijuana and cocaine in home of otherwise well-cared for children, standing
alone, did not support assertion of jurisdiction where drugs were kept out of their
reach].)
      The court attempted to amend the petition to remedy the deficiencies, but
failed to replace the unproven stricken allegations with allegations supported by
evidence, and the end result was an incomplete sentence of undetermined meaning.
Assuming the court intended, as its comments at the hearing suggest, to find that
                                           6
Mother and Father endangered Lily by knowingly living with her in close
proximity to ongoing methamphetamine trafficking, substantial evidence did not
support such finding. As noted, the family neither lived in nor had access to the
rooms in which drugs were found, and officers found no basis to arrest Mother or
Father for drug dealing. Nor did the arrest of three people leaving the house with
methamphetamine support an inference that a steady stream of people to the house
necessarily put Father or Mother on notice of drug dealing. In short, substantial
evidence did not support the court’s jurisdictional finding that Mother or Father
knowingly placed Lily in danger by their unfortunate choice of residence.


                                   DISPOSITION
        The jurisdictional order is reversed. All subsequent orders are vacated as
moot.
        NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                               MANELLA, J.


We concur:




WILLHITE, Acting P. J.




COLLINS, J.


                                           7